Order entered January 22, 2020




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-19-01117-CV

                         JESUS ANTONIO GONZALEZ, Appellant

                                            V.

    BLUE CIEL TOWER DEVELOPMENT, LTD., HIC-GP, INC., HARWOOD
INTERNATIONAL INCORPORATED, HARWOOD LIVING, LP, HARWOOD LIVING
                     GP, LLC, ET AL., Appellees

                           On Appeal from the 95th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-19-01134

                                         ORDER
       Before the Court is appellees’ January 17, 2020 unopposed motion for a twenty-day

extension of time to file their brief. We GRANT the motion and ORDER the brief be filed no

later than February 24, 2020.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE